Citation Nr: 0941451	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-35 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right foot 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1980 to April 
1982.  

In January 2008, the Board of Veterans' Appeals (Board) 
denied service connection for right ear hearing loss and 
remanded the issue currently on appeal to the Department of 
Veterans Affairs (VA) Regional Office in North Little Rock, 
Arkansas (RO) for additional development.  

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in November 2007, and a 
transcript of the hearing is of record.  

Private physician's statements have been added to the claims 
file after the relevant Statement of the Case accompanied by 
a waiver of RO review.  See 38 C.F.R. § 20.1304 (2009).  


FINDING OF FACT

The Veteran does not have a right foot disability that is due 
to an event or incident of her active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a right foot disability have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in April 2006, prior to 
adjudication, which informed her of the requirements needed 
to establish entitlement to service connection.  Another VCAA 
letter was sent to her in March 2008.

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information she was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims file after the 
letters.  

The above letters provided information concerning evaluations 
and effective dates that could be assigned should service 
connection be granted.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in June 2009.

All available evidence has been obtained and there is 
sufficient medical evidence on file on which to make a 
decision on the issue decided herein.  The Veteran has been 
given ample opportunity to present evidence and argument in 
support of her claim, including at her November 2007 video 
conference hearing.  All general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  
Analysis of the Claim

The Veteran seeks service connection for a right foot 
disability due to service.  Having carefully considered this 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim for service connection for a 
right foot disability, and the appeal will therefore be 
denied.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The law provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2008).

The medical evidence consists of the Veteran's service 
treatment records, private and VA treatment records dated 
from June 1999 to August 2009, lay statements in support of 
the claim, a transcript of the Veteran's RO hearing, and 
written statements by and on behalf of the Veteran.  

The Veteran's service treatment records reveal that she 
complained in April 1981 of left foot pain since the previous 
night and of swelling over the right foot; there was no 
trauma and no signs of fracture.  Cellulitis of the right 
forefoot was noted.  The Veteran noted on her February 1982 
discharge medical history report that she did not have any 
foot trouble, and her feet were reported to be normal on 
physical examination in February 1982.

Private treatment records dated from June 1999 to July 2001 
reveal that the Veteran's left foot was swollen and hurting 
in June 1999.  The Veteran complained in July 2001 of right 
foot pain; the diagnosis was bilateral tibiale externum.

The diagnosis by J.P.T., D.D.M., in an April 2006 report, was 
right posterior tibial tendonitis, with compensatory changes 
to the midfoot secondary to gastrocnemius equinus.

According to a May 2006 statement from the Veteran's husband, 
who served in the military at the same time as the Veteran, 
she came to his room one night in April 1981 and told him 
that she had foot pain when walking after stepping on a rock 
while walking down a hill.  The husband said that she had 
never fully recovered from this injury.  

VA x-rays of the foot in July 2006 showed bilateral pes 
planus and small heel spurs.

VA treatment records from August and September 2006 reveal 
complaints of painful arches and heels; the Veteran said that 
she had sprained her right foot in service.  A history of 
recent acute trauma was noted.  The assessment was bilateral 
plantar fasciitis/heel spur syndrome.

VA x-rays for September 2007 revealed tiny bilateral 
calcaneal spurs and mild bilateral pes planus.

The Veteran complained on VA podiatric clinic evaluation in 
October 2007 of bilateral foot pain.  She noted a history of 
a foot injury in service and said that pain had bothered her 
for many years but had become a daily occurrence for the past 
10 years.  The assessments were plantar fasciitis and 
Achilles tendonitis.

The Veteran testified in support of her claim at a video 
conference hearing in November 2007 that she had had right 
foot pain since an injury in service; her husband testified 
that she told him about the injury on the evening that it 
happened and that she had had problems ever since.

The Veteran complained on VA evaluation in June 2009 of right 
foot disability since service.  After review of the claims 
file and examination of the Veteran, including x-rays, the 
examiner noted tenderness of the feet but no instability, 
weakness, or edema.  The diagnosis was planovalgus flat feet 
with plantar fasciitis and mild midfoot arthritis; and the 
examiner concluded that the Veteran's right foot disability 
was less likely than not related to service and more likely 
related to use and wear from normal aging, as well as due to 
her mild obesity.  

According to an August 2009 treatment report from Dr. T, the 
Veteran's history of right ankle and foot injury in service 
was a possible contributing factor to her current right foot 
disability.

Also on file are August 2009 lay statements in support of the 
claim from M.C., a coworker from 1998 to 2001, and B.R.P., 
the Veteran's supervisor in 2007.  MC recalled that the 
Veteran complained of foot pain at work that had started in 
service.  BRP said that the Veteran lost a lot of time from 
work from May to September 2007 due to illness.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After review of the evidence as a whole, the Board finds the 
evidence against the claim, especially the June 2009 VA 
opinion, to be more probative than the evidence in favor of 
the claim.

The August 2009 opinion from Dr. T notes the possibility that 
the Veteran's foot problem in service is a contributing 
factor to her current right foot disability.  The Court of 
Appeals for Veterans Claims has routinely held that 
speculative and inconclusive opinions, which include opinions 
involving the possibility of a causal connection, cannot 
support a claim of service connection.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  See also Beausoleil v. Brown, 8 Vet. App. 
459 (1996) (holding that a general and inconclusive statement 
about the possibility of a link was not sufficient); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the Veteran's illness might 
have been caused by his wartime radiation exposure); and 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (generally 
holding that medical opinions which are speculative, general 
or inconclusive in nature or which are not factually 
supported will not sustain a claim).  

Although the Veteran has testified that she incurred a 
chronic right foot injury in service, there is no notation of 
an injury in the service treatment records; in fact, there is 
a notation of "no trauma."  Additionally, there are no 
other foot complaints in service, the Veteran noted on her 
February 1982 discharge medical history report that she did 
not have foot trouble, and her feet were normal on 
examination in February 1982.  The initial postservice 
medical evidence of a right foot problem was not until July 
2001, which is over 19 years after service discharge.  
Although an opining physician's review of the claims folder 
is not the determinative factor is assigning probative value, 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008), Dr. 
T's opinion appears to be based on the Veteran's subjective 
history rather than knowledge of the Veteran's medical 
history.  The VA opinion, which was provided after review of 
the claims file, explained that the Veteran's recent right 
foot problems are more likely due to her age and to her mild 
obesity than to a single service notation of swelling.

Due consideration has been given to the November 2007 hearing 
testimony from the Veteran and her husband and to the written 
statements on file in support of the claim.  Although the 
Veteran and other lay persons can provide competent evidence 
as to their observations, they cannot provide competent 
evidence to establish the etiology of any current diagnosis, 
to include whether she has a current right foot disability 
that is causally related to service.  While lay testimony is 
competent to establish the presence of observable 
symptomatology involving flat feet, see Falzone v. Brown, 8 
Vet. App. 398, 405 (1995)(lay person competent to testify to 
pain and visible flatness of his feet), the Veteran did not 
mention flat feet in service or for many years thereafter.

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claim denied above, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a right foot disability is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


